December 15, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                             MERRILL PIERRE, Appellant

NO. 14-10-00585-CV                        V.

   KEITH OLLIVIERRE, MARILYN OLLIVIERRE, AND SUSAN OLLIVIERRE,
                                    Appellees
                              ____________________
     This cause, an appeal from the judgment in favor of appellees, Keith Ollivierre,
Marilyn Ollivierre, and Susan Ollivierre, signed March 31, 2010, was heard on the
transcript of the record. We have inspected the record and find the trial court erred by
awarding unpaid rent and attorney’s fees to appellees. We therefore order that the
portions of the judgment that award unpaid rent and attorney’s fees are REVERSED and
RENDER judgment that appellees take nothing on their claims for unpaid rent and
attorney’s fees.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order the parties to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.